DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to a preliminary amendments and remarks filed 13 September 2019, claims 1-13 and 15 are pending; claims 1, 7 and 8 are currently amended; and claim 14 is cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maes et al. (EP 2852068 A1).

Regarding claim 1, Maes discloses a transceiver comprising: 
a controller configured to cause the transceiver to transmit data over a twisted metallic pair using an orthogonal frequency division multiplex technique employing a time division duplex mode of operation (Fig. 2A and 2B, DPU 1, Management Unit 3 and Controller 36, Fig. 2A Fast Transceiver Unit (FTU-O) 11; [0027] and [0029]-[0030] disclosing the management unit and controller allocates downlink and uplink symbols in DMT (corresponding to OFDM) slots in a TDD frame and determined slots used for downstream transmission; [0020] disclosing the field of endeavor is xDSL and G.fast which inherently utilize twisted pair as the physical layer; ), 
the transceiver being operable to adopt a four-set framing structure, that specifies the structure of a four-set frame, each four-set frame having a frame duration equal to a predetermined frame duration period and comprising a first downstream set of contiguous downstream symbols, a second downstream set of contiguous downstream symbols, a first upstream set of contiguous upstream symbols, and a second upstream set of contiguous upstream symbols, and gaps after each of the sets of symbols summing to a total gap duration of an integer number of symbol durations, the downstream sets being interleaved with the upstream sets (Fig. 7, [0030] disclosing typically a gap exists between a downlink subframe and an uplink subframe; [0044] three TDMA groups using a G.fast frame of 36 symbols; [0048] disclosing two sets of contiguous downstream symbols interleaved with two sets of upstream symbols; [0046] upstream dark grey downstream light grey).  

Regarding claim 2, Maes discloses the transceiver according to claim 1, wherein the transceiver is further operable to adopt a super-frame structure comprising a predetermined number of four-set frames and one synchronization frame per super-frame, wherein the synchronization frame has a frame duration equal to the predetermined frame duration period ([0005] the embodiments do not alter the G.fast specification which inherently utilizes a superframe structure of a plurality of frames, one of which carries an uplink and a downlink synchronization signal; [0031] the first frame of the superframe contains a synchronization symbol).

Regarding claim 3, Maes discloses the transceiver according to claim 1, wherein each frame includes exactly one upstream management channel symbol and one downstream management channel symbol providing overhead data [0005] the embodiments do not alter the G.fast specification which inherently includes one Robust Management Symbol per frame carrying management and control information (overhead)).  

Regarding claim 4, Maes discloses the transceiver according to claim 1 wherein the gaps sum to a total gap duration of two symbol durations ([0048]).  

Regarding claim 5, Maes discloses the transceiver according to claim 1, the transceiver being further operable to adopt a two-set framing structure that specifies the structure of a two-set frame, each two-set frame having the same frame duration as each four-set frame and comprising a single downstream set of contiguous downstream symbols and a single upstream set of contiguous upstream symbols with a gap after each of the sets of symbols summing to a total gap duration of an integer number of one or more symbol durations ([0005] does not alter the G.fast specification which inherently utilizes the claimed frame structure; see [0030] total gap time of 1 symbol; [0020], [0052]; this implicitly discloses the use of the standard G.fast two-set frame at a later time between two transceivers that previously used the four-set frame based on demand for one user while other users are not active).  

Regarding claim 6, Maes discloses the transceiver according to claim 1, wherein the predetermined frame duration is thirty six times the duration of a single symbol ([0044] disclosing a 36 symbol G.fast frame).  

Regarding claims 9-12, the claims are directed towards the method performed by the apparatus of claims 1-5; therefore, claims 9-12 are rejected on the grounds presented above for claims 1-5.

Regarding claim 15, the claim is directed towards a non-transitory computer readable storage medium storing computer program instructions which, when executed by a computer system, cause the computer system to carry out the method of claim 9.  Maes discloses such embodiments ([0054]); therefore, claim 15 is rejected on the grounds presented above for claims 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al. (EP 2852068 A1).

Regarding claim 7, Maes discloses the transceiver according to claim 5, the transceiver being operable to perform as an upstream transceiver comprising: 
a first port for connection via a first twisted metallic wire pair connection to a first downstream transceiver; and a second port for connection via a second twisted metallic wire pair connection to a second downstream transceiver (Figs. 1A, 1B, 1D DPU 1, Fig. 2A DPU 1, FTU-O 11, lines 4, [0019], 23 disclosing DPU 1 comprising FTU-O (upstream transceiver according to G.fast) supporting multiple transmission lines to different customer premise equipment (downstream transceivers) implicitly disclosing a port for each line to a customer premise equipment), 
the transceiver being operable to, simultaneously: 
communicate with the first downstream transceiver using four-set frames and to permit the upstream transceiver to communicate with the second downstream transceiver using two-set frames, or communicate with the first downstream transceiver using two-set frames and to permit the upstream transceiver to communicate with the second downstream transceiver using four-set frames ([0019] disclosing G.fast assumes crosstalk cancellation is present and in Figures 1A and 1B intra-crosstalk cancellation is foreseen but there may be crosstalk between lines in some cases; [0022] disclosing the techniques operate without altering the G.fast specification; and lines are grouped based on crosstalk estimation or grouped based on operator configuration and lines in the same group can simultaneously transmit; [0052] disclosing some or all of the sets can be allowed to simultaneously transmit to satisfy high demands or when sets have low mutual crosstalk to benefit those sets or other sets).  
When one of ordinary skill in the art viewed the teaching in Maes, one would at once see the suggestion that a set could contain only one twisted pair and that in order to satisfy high demand on that line (twisted pair wire) the use of conventional G.fast in which the traffic on the line occupied the standard 2-set G.fast frame structure while one or more other groups of lines existed which are configured to utilize the four-set frame for the benefits set forth in the disclosure of Maes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to operate the system of Maes in the manner claimed in order to satisfy high demands of a user on one line with low crosstalk to other groups of lines while utilizing the time division multiple access between other groups of lines based on the crosstalk estimates or grouped based on operator configuration in order to provide the optimal benefit to the sets of lines in the groups in consideration of the different arrangements of lines between the DPU and customer premise equipment.

Regarding claim 8, the claim is directed towards a system comprising the upstream transceiver as claimed in claim 7 and the downstream transceivers with which the upstream transceiver communicates in the manner recited in claim 7; therefore, the reasoning applied to claim 7 applies in the same manner to claim 8 and claim 8 is rejected on the grounds set forth above for claim 7.

Regarding claim 13, the claim is directed towards the method performed by the apparatus of claim 7 and system of claim 8; therefore, claim 13 is rejected on the grounds presented above for claims 7 and 8.

Response to Arguments
Applicant's arguments filed 25 January 2021, hereafter “remarks”, have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a four-set framing structure over a single twisted metallic pair of wires, see remarks pg. 11 lines 7-14) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the reference of record Maes does not disclose “transmitting data between an upstream transceiver and a downstream transceiver.” See remarks pg. 11, lines 15-19. Examiner respectfully disagrees. Anticipation "is not an 'ipsissimis verbis' test." In re Bond, 910 F .2d 831, 832 (Fed. Cir. 1990) (citing Akzo N. V. v. United States Int'l Trade Comm'n, 808 F.2d 1471, 1479 & n.11 (Fed. Cir. 1986)). "An anticipatory reference ... need not duplicate word for word what is in the claims." Standard Havens Prods. v. Gencor Indus., 953 F.2d 1360, 1369 (Fed. Cir. 1991). See also Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381 (Fed. Cir. 2015) ("However, a reference can anticipate a claim even if it 'd[oes] not expressly spell out' all the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would 'at once envisage' the claimed arrangement or combination.") (quoting In re Petering, 301F.2d676, 681 (CCPA 1962)).
In portions of the reference of record Maes cited by examiner therein lies disclosure of “allocation of downlink and uplink symbols in DMT (corresponding to OFDM) slots in a TDD subframe” and communication performed by a Fast Transceiver Unit. Moreover, applicant’s arguments undercut the assertion by admitting the two way communication occurs over a twisted pair of wires. See remarks pg. 11, lines 9-11 and Fig. 7 of Maes illustrating two way communication in a TDMA group. More still, examiner has indicated the techniques of Maes are disclosed in the field of endeavor xDSL and G.fast which inherently communicate bi-directionally between a pair of transceivers on a twisted pair wire. Applicant’s remarks have merely asserted a contradiction to these findings without particularly pointing out how these features in Maes differ from transmission of data between two transceivers. Therefore, the arguments are not held as persuasive. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sorbara (US 2016/0036491 A1) discloses techniques employing a four-set frame in the field of endeavor G.fast and Figs 1-2 and 4-6 and associated disclosures disclose the claimed features.
ITU-T “Fast Access to subscriber Terminals (FAST) – Physical Layer Specification”, G.9701, date December 2014 discloses features related to frames, superframes, synchronization frames and management channel symbols in frames.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461